Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/405,281 REAR DOOR SHELF WITH ONE TOUCH OPENING filed on 5/7/2019.  Claims 1-7, 10, 12, 13 and 15-24  are pending.  This Final Office Action is in response to applicant’s reply dated 2/9/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10 and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,328,860 Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a deployable shelf that is within the footprint of the housing and has a latch and a prop.

Claim Rejections - 35 USC § 102
Claim(s) 1-6, 12, 13, 15-18 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4268209 to Westerman. 
With regards to claim 1, Westerman teaches a device having at least one mounting base portion (37, 38) operably connected to the vehicle; at least one shelf (26) rotatably connected to the mounting base portion and moveable between at least an open position (See Fig. 3a) and stowed position (SeeFig. 3c), the at least one shelf fitting within the footprint of the at least one mounting base portion when in the stowed position; at least one plug (36) inserted into at least one aperture provided in a surface of the vehicle for mounting the door shelf assembly to the vehicle; and wherein rotating the shelf to the open position selectively provides a utility shelf or storage bin.
With regards to claim 2, Westerman teaches a latch mechanism (19) for one-touch deployment to the open position.
With regards to claims 3, 21 and 22, Westerman teaches a prop rod (43) that is selectively released from a retainer when the at least one shelf is rotated to the open position.
With regards to claims 4 and 23, Westerman teaches a prop rod that is operably biased to automatically deploy when not held by a prop rod retainer, the prop rod including at least one storage bin operably connected to the prop rod that expands with deployment of the prop rod.
With regards to claim 5, Westerman teaches a prop rod with ends operably rotatably connected to the mounting base portion and operably coupled to biasing members to automatically deploy the prop rod when not held within a prop rod retainer when the at least one shelf is rotated to the open position. 
With regards to claim 6, Westerman teaches at least one storage member (31), the storage member selectively removable from the door shelf assembly to expose a top surface of the at least one shelf for a utility shelf mode.
With regards to claim 12, Westerman teaches at least one latch mechanism including a one-touch release tab (19) on the at least one shelf or the at least one mounting base portion and a catch (39) on the other of the at least one shelf or the at least one mounting base portion.
With regards to claim 13, Westerman teaches at least two tabs (41, 42) inserted into at least two apertures, respectively, provided in a surface of the vehicle for mounting the door shelf assembly to the vehicle.
With regards to claims 15 and 24, Westerman teaches wherein the door shelf assembly provides no-drill installation, the door shelf assembly further comprising a plurality of tabs (41, 42) insertable into a plurality of apertures, respectively, provided on an inward tailgate surface of the vehicle; a plurality of plugs (36) insertable into a plurality of second apertures, respectively, provided on an inward tailgate surface of the vehicle; providing a plurality of fasteners (44, 45) ;wherein inserting the plurality of tabs into the plurality of apertures partially mounts the mounting base portion to the tailgate surface, and wherein with the plurality of plugs inserted into the plurality of second apertures, a plurality of third apertures formed in the at least one mounting base portion are aligned with the plurality of plugs and the plurality of fasteners extend into the plurality of third apertures and into the plurality of plugs to mount the door shelf assembly to the tailgate of the vehicle.
With regards to claim 16, Westerman teaches, wherein the at least one shelf and at least one mounting base portion providing a closed environment when not in use.
With regards to claim 17, Westerman teaches wherein the at least one shelf is a dampened shelf.
With regards to claim 18, Westerman teaches a rear door shelf assembly for a vehicle, having at least one mounting base portion operably connected to the vehicle using existing apertures in the vehicle; at least one shelf that is dampened and rotatably connected to the mounting base portion and moveable between at least an open position and stowed position, the at least one shelf substantially fitting within the footprint of the at least one mounting base portion when in the stowed position; and wherein rotating the shelf to the open position selectively provides a utility shelf or storage member, as desired.




Claim Rejections - 35 USC § 103
Claims 7, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. by United States Patent No. 4268209 to Westerman.
With regards to claim 7, the specific dimensions are not disclosed by Westerman, however it has been held that dimensions are a design choice which are obvious to optimize and it would be obvious to optimize wherein the door shelf assembly in the stowed position has a narrow profile of not more than about 6 inches in depth in order to keep the device light weight for carrying.  
With regards to claim 10, it has been held that suitable materials are obvious and it would be obvious that wherein the at least one shelf and at least one mounting base portion is formed of a strong, durable polymer material because a durable polymer is a suitable material for a shelf support due to its strength. 
With regards to claim 20, all the elements are shown above in Westerman except for using a button to release the latch mechanism.  It would be obvious to one of ordinary skill in the art to automate the latch by using a button to release it.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4268209 to Westerman and further in view of United States Patent No. 10,245,926 to Lewis et al. 
With regards to claim 19, Westerman as shown above teaches the following a prop rod retainer and a prop rod with at least one biasing member to automatically rotate the prop rod upward when not coupled to the prop rod retainer as the at least one shelf is rotated downward to the open position and a storage member container operably connected to the prop rod and the at least one shelf for automatic deployment with the prop rod for use as a storage container for items.
Westerman does not teach that the storage member is mesh, however Lewis teaches a mesh storage member and it would be obvious to one of ordinary skill in the art to use mesh as it is a suitable material for storing items and does not hold in dust and debris.  With regards to the “plug” as recited in Claim 1, Westerman shows a pin which creates a hinge for the device.  The claims with regards to claim 15, “no drill” is broad to include any installation that does not recite a drill.  Westerman does not recite a drill.  All other arguments are fully answered within the rejection. 

Response to Arguments
	The applicant has claimed that Westerman is non-analogous art for claim 1.  However, this is not persuasive in that claim 1 is rejected under 35 USC 102(a)(1) and the limitations are all met by the rejection.  The applicant argues that the mounting base is a motor home, and therefore does not apply as a mounting base, however, a “mounting base” is any surface in which something can be mounted. A motorhome meets this definition.  Also, the applicant has argued that the shelf does not fit within the footprint of the support brackets.  Claim 1, recites, that the mounting shelf “fits within the footprint of the mounting base.  When the shelf is folded into a closed position as seen in Figure 3Cm the shelf 26, is within the footprint of the back surface of the vehicle which is a portion of the mounting base and therefore, meets the limitation.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/4/21